Opinion by
Mr. Justice Fell,
The land for which ejectment was brought was sold for taxes in 1884, purchased by the county, and sold by the com*581missioners to the defendant in 1889. After the purchase by the county in 1884, the land was not charged by the commissioners with county and road taxes as provided by section 5 of the act of March 13, 1815; but it was assessed as before, and taxes were levied from year to year. It was sold for taxes in 1888 and again in 1890. Under these sales the plaintiff claims title.
The assessment of the land after the sale in 1884, and its sale in 1888 and 1890 for taxes, was clearly an abandonment by the county of its purchase in 1884: Hunter v. Albright, 5 W. & S. 423; Diamond Coal Co. v. Fisher, 19 Pa. 267; Cobb v. Barclay, 9 Pa. Superior Ct. 573. We find nothing in the testimony which takes the case out of the operation of this rule. Whether the assessments from 1885 to 1889 were on the same land which was sold for taxes in 1884 was a question of fact for the jury; Woodside v. Wilson, 32 Pa. 52.
The judgment is affirmed.